United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
U.S. POSTAL SERVICE, FOREST HILL
STATION, Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-113
Issued: February 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 16, 2008 appellant filed a timely appeal from an August 27, 2008 decision of
the Office of Workers’ Compensation Programs that denied his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has a bilateral
foot condition causally related to factors of his federal employment.
FACTUAL HISTORY
On August 29, 2005 appellant, then a 46-year-old clerk/carrier, filed a Form CA-2,
occupational disease claim, alleging that after working in a light-duty clerk position because of a
foot condition for a number of years on August 16, 2005 he was returned to a carrier position
causing aggravation of bilateral pes planus. He had stopped work on August 1, 2005 and
returned to clerk duties on September 17, 2005. The employing establishment controverted the

claim, noting that appellant had not worked as a carrier since a 1991 injury and submitted a copy
of his position description.
In support of his claim, appellant submitted a January 2, 2004 treatment note from
Dr. William D. Brickhouse, a Board-certified orthopedic surgeon, which noted that appellant had
a history of bilateral plantar fascia fibromatosis and blister formation that occurred when he
worked as a letter carrier, and had continued complaints of pain and intermittent rashes. Physical
examination demonstrated a mild degree of pes planus (flat feet) bilaterally with some tenderness
in the mid part of his feet. Dr. Brickhouse diagnosed chronic history of blistering on the plantar
surfaces of both feet, stating “I [a]m not sure what this blistering and rash formation is about,”
and referred appellant to Dr. William Van Manen, Board-certified in orthopedic surgery. In a
July 29, 2004 report, Dr. Van Manen noted that appellant had blistering, painful, draining lesions
on the bottom aspect of his right foot that looked like athlete’s foot. On August 29, 2005 he
noted that appellant had continued foot problems and that the blistering had resolved for the most
part. Dr. Van Manen advised that appellant could return to light duty and should be off his feet
for 20 minutes each hour with a 25-pound lifting restriction. On November 3, 2005 he advised
that he had referred appellant for a functional capacity evaluation and that he would see appellant
on an as-needed basis.
By decision dated March 28, 2006, the Office denied the claim on the grounds that the
medical evidence did not establish that his foot condition was causally related to employment
factors. In a form request dated April 9, 2006, stamped received by the Office on January 28,
2008, appellant requested reconsideration and submitted a May 15, 2006 report in which
Dr. Brickhouse noted appellant’s continued complaints of bilateral foot pain, made worse by
attempting to stand and walk. Physical examination demonstrated full range of motion of the
ankles with no effusions or swelling and complaints of tenderness on palpation of the short
extensions of the toes. Dr. Brickhouse noted that appellant had mild pes planus and his feet were
flexible otherwise with no lesions or masses palpable. He diagnosed bilateral foot pain of
unclear etiology, and restricted appellant’s activities in terms of standing and walking.
In a January 30, 2008 decision, the Office found that, while appellant’s reconsideration
request was dated April 9, 2006, it was not received until January 28, 2008. It denied the
reconsideration request because it was untimely and appellant did not establish clear evidence of
error. On March 5, 2008 appellant filed an appeal with the Board and requested oral argument.
In an order dated August 14, 2008, the Board remanded the case and cancelled the scheduled oral
argument, finding that, as a copy of the mailing envelope was not in the case record, appellant’s
reconsideration request dated April 9, 2006 was deemed timely filed.1 The law and the facts of
the previous Board order are incorporated herein by reference.
In a merit decision dated August 27, 2008, the Office denied modification of the prior
decision. It reviewed Dr. Brickhouse’s May 15, 2006 report and found that it was insufficient to
establish causal relationship.

1

Docket No. 08-1170 (issued August 14, 2008).

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. Regardless of whether
the asserted claim involves traumatic injury or occupational disease, an employee must satisfy
this burden of proof.3
Office’s regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”4 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.5
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8

2

5 U.S.C. §§ 8101-8193.

3

Gary J. Watling, 52 ECAB 278 (2001).

4

20 C.F.R. § 10.5(ee).

5

Solomon Polen, 51 ECAB 341 (2000).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

Id.

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he has a
diagnosed foot condition causally related to factors of his federal employment because he failed
to submit rationalized medical evidence to support his claim. While appellant submitted reports
from Dr. Brickhouse and Dr. Van Manen, neither physician provided a clear opinion regarding
the cause of appellant’s diagnosed foot condition. Dr. Brickhouse advised that he did not know
the cause and merely noted appellant’s continued complaints of foot pain when he attempted to
stand or walk. The fact that work activities produced pain or discomfort revelatory of an
underlying condition does not raise an inference of causal relationship,9 and a diagnosis of
“pain” does not constitute the basis for payment of compensation.10 Likewise, the fear of future
injury is not compensable under the Act.11 Dr. Van Manen provided no opinion regarding
appellant’s diagnosed foot condition, and medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.12 While the medical opinion of a physician supporting causal relationship
does not have to reduce the cause or etiology of a disease or condition to an absolute certainty,
neither can such opinion be speculative or equivocal. The opinion of a physician supporting
causal relationship must be one of reasonable medical certainty that the condition for which
compensation is claimed is causally related to federal employment and such relationship must be
supported with affirmative evidence, explained by medical rationale and be based upon a
complete and accurate medical and factual background of the claimant.13
The Board finds that, as neither Dr. Brickhouse nor Dr. Van Manen clearly attributed any
diagnosed foot condition to employment factors, appellant failed to establish that his foot
condition in 2005 was caused by his federal employment.
CONCLUSION
The Board finds that appellant did not establish that he sustained a bilateral foot condition
causally related to factors of his federal employment.

9

Jimmie H. Duckett, 52 ECAB 332 (2001).

10

Robert Broome, 55 ECAB 339 (2004).

11

Manuel Gill, 52 ECAB 282 (2001).

12

Willie M. Miller, 53 ECAB 697 (2002).

13

Patricia J. Glenn, 53 ECAB 159 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 27, 2008 be affirmed.
Issued: February 19, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

